DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,087,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 10,254,863) in view of Jung et al. (US 10,483,341) and further in view of Tanaka et al. (US 2009/0051640) and Liu (US 8,284,487).

Regarding claim 1, Shin et al. disclose a display device (Figure 2A), comprising: 
a substrate (Figure 2A, and column 8, lines 6-8 explain there is a substrate in the device of Figure 2A) having: 
a first side edge extending in a first extension direction (Figure 2A, where substrate explained above will have a first side edge extending the same direction as the long side surface of the device [first direction, which is the vertical direction of the device].); and 
a second side edge extending in a second extension direction different from the first extension direction (Figure 2A, where substrate explained above will have a second side edge extending the same direction as the short side surface of the device [second direction, which is a horizontal direction of the device.].), 
wherein a curvature of the first side edge is greater than a curvature of the second side edge, and the curvature of the second side edge is not equal to zero (Column 18, lines 16-26 and Figure 2A, where clearly the curvature of the first side edge with be greater since the first side edge is longer and obtains more curvature as shown in Figure 2A.).
Shin et al. fail to explicitly teach a plurality of gate driving units disposed along the first side edge, a gate line disposed on the substrate and electrically connected to one of the plurality of gate driving units; and a data line disposed on the substrate.
Jung et al. disclose a display device comprising a first side edge extending in a first extension direction, wherein a plurality of gate driving units are disposed along the first side edge (Figure 10, 210 and 220 are “disposed along” the long side of 10’, i.e. the first side edge.), a gate line disposed on a substrate and electrically connected to one of the plurality of gate driving units (Figure 10, gate line S1); and a data line disposed on the substrate (Figure 10, data line D1).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Shin et al. performs the same function as it does separately of providing a display device with curved side edges, and Jung et al. performs the same function as it does separately of providing gate drivers on a side edge.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in a display device with curved side edges that has gate drivers on a first side edge.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Shin et al. and Jung et al. fail to explicitly teach wherein a curvature of the gate line is different from a curvature of the data line.
Tanaka et al. disclose a curved display device (Figure 1) wherein a curvature of the gate line is different from a curvature of the data line (Figure 2 shows that the curvature of gate line 131, which is zero, is different than a curvature of the data line 11.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the curved data line teachings of Tanaka et al. in the display device taught by the combination of Shin et al. and Jung et al..  The motivation to combine would have been in order to reduce distortion in the data lines and prevent the data lines from breakage when the display is bent (See paragraph [0055] of Tanaka et al.).
Shin et al., Jung et al. and Tanaka et al. fail to teach of a tiled display device, comprising a second substrate having a third side edge extending in a third extension direction, and a fourth side edge extending in a fourth extension direction different from the third extension direction, wherein a curvature of the third side edge is greater than a curvature of the fourth side edge, and the curvature of the fourth side edge is not equal to zero, wherein the first substrate has a first side surface, the second substrate has a second side surface, and the first side surface of the first substrate is in contact with the second side surface of the second substrate.
Liu discloses a tiled display device comprising a first substrate (Figure 8, 82) and a second substrate (Figure 8, 66), wherein the first substrate has a first side surface, the second substrate has a second side surface, and the first side surface of the first substrate is in contact with the second side surface of the second substrate (Figure 8 shows the first side surface of 88 and a second side surface of 66 are in contact. See column 2, lines 39-60.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the tiled display teachings of Liu to duplicate the substrate in the display device taught by the combination of Shin et al., Jung et al. and Tanaka et al. to make a tiled display such that the second substrate would have a third side edge extending in a third extension direction [similar to the first side edge], and a fourth side edge extending in a fourth extension direction different from the third extension direction [similar to the second side edge], wherein a curvature of the third side edge is greater than a curvature of the fourth side edge, and the curvature of the fourth side edge is not equal to zero [in duplication, similar to the relationship between the first side edge and the second side edge].  The motivation to combine would have been in order to allow for a larger display size thus improving the viewability of the device by the user.

Allowable Subject Matter

Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reasons for indicating allowable subject matter in claim 1 is that the claim as amended recites “wherein the first side edge and the second side edge are curved in a normal direction of a projection surface of a top surface of the substrate, wherein a curvature of the first side edge is greater than a curvature of the second side edge, and the curvature of the second side edge is not equal to zero” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
25 October 2022